DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after 10/07/2022 has been entered. Claims 1-16 and 18-19 are currently pending. Claims 1, 7, 8, 14-16 and 19 have been amended. Claim 17 has been canceled. Applicant's amendment to the drawings have remedied the objections set forth in the Non-Final Action mailed 07/08/2022. Applicant's amendment to the specification have partially remedied the objections set forth in the Non-Final Action. Applicant’s amendment to the claims has remedied the objection set forth in the Non-Final Action. Applicant’s amendment to the claims has remedied the 35 USC 112(b) indefiniteness rejections set forth in the Non-Final Action. 
Response to Arguments
Applicant's arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 10/07/2022 with respect to amended claims 8 and 19 have been fully considered but they are not persuasive.
Applicant asserts that because Picaud discloses wet transfer of graphene to sapphire, it is improper to apply the reference in a 35 USC 103 rejection because it does not disclose the transfer to a metal electrode as recited in claims 8 and 19. Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Kuzum discloses a general process of transferring monolayers of graphene, but does not include the specifics of the transfer technique. Picaud cures that deficiency by disclosing the technique of wet graphene transfer. Examiner has relied on Picuad disclosure of wet graphene transfer to modify the general transfer technique of Kuzum because doing so would protect the graphene layer during the etching removal of the substrate and subsequent transfer. 
Although Examiner does not agree with Applicant, Examiner has provided another rejection of Kuzum in view of Ma (as described below) that provides a further rejection of the method claims. 
Specification
The disclosure is objected to because of the following informalities:
Para [0014] line 1 includes description of figures 1A-D, however there are no corresponding figures 1C or 1D. 

Claim Objections
Claim 4 is objected to because of the following informalities: 
Claim 4 appear to have the same subject matter already present in claim 1. Therefore, claim 4 does not further limit the claim. Claim 4 should either be amended to further limit the claim or canceled. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzum et al. (US 2016/0324435 A1) herein after Kuzum in view of Golestanirad et al. (US 2015/0209577 A1) herein after Golestanirad.
Regarding claim 1, Kuzum teaches:
an electronic device (Para [0014] “an electrode for use in the body of a subject”)
comprising a platinum-based electrode (Para [0042] “in at least one embodiment, the metal is chosen from platinum, gold, iridium, tungsten, stainless steel, silver, copper, nickel, and alloys or combinations thereof.”)
 having a protective layer thereon comprising at least one monolayer of graphene (Para [0060] “the graphene passivation layer may comprise a single graphene monolayer covering the entire metal layer. Additional graphene layers may be present at the at least one conductive contact”) to reduce platinum corrosion of the electrode (Para [0016] “coating a metal layer with a graphene passivation layer, wherein the graphene passivation layer covers at least a portion of the metal layer.”).
Kuzum does not explicitly disclose that the shape of the electrode has a fractal shape.
However, in a similar electrode design, Golestanirad discloses an electrode formed in a fractal shape (fig. 3a-3C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the shape of the electrode of Kuzum to have the fractal shape of the electrode of Golestanirad because doing so increases the efficiency of neural stimulation by maximizing the spatial variation of current density on the electrode surface (Golestanirad Para [0045]).
Regarding claim 2, Kuzum further teaches wherein at least an exposed outer surface of the platinum-based electrode is formed entirely of platinum or formed entirely of a platinum- iridium alloy (Para [0072] “In FIG. 5, a plurality of electrodes 500 are formed on a substrate 560. Each electrode 500 comprises a metal layer 510 and a graphene passivation layer 520 disposed on the top surface of the metal layer 510. An electrically insulating layer 530 encapsulates the electrodes 500 and exposes conductive contacts 540”: the exposed portion comprises the metal layer 510, which can be platinum, and the passivation layer).
Regarding claim 3, Kuzum further teaches wherein the protective layer comprises a monolayer of graphene (Para [0060] “the graphene passivation layer may comprise a single graphene monolayer covering the entire metal layer”).
Regarding claim 4, Kuzum further teaches wherein the protective layer consists of at least one monolayer of graphene (Para [0060] “the graphene passivation layer may comprise a single graphene monolayer covering the entire metal layer. Additional graphene layers may be present at the at least one conductive contact”).
Regarding claim 5, Kuzum further teaches wherein the electronic device is a neurostimulation device configured to induce therapeutic neuromodulation of neural circuitry in a subject (Para [0040] “The electrodes may be neural electrodes, pacemaker electrodes, deep brain stimulation (DBS electrodes)”).
Regarding claim 6, Kuzum further teaches wherein the neurostimulation device is an invasive (implantable) device or a noninvasive device (Para [0040] “The electrodes may be neural electrodes, pacemaker electrodes, deep brain stimulation (DBS electrodes), BMI (brain-machine interface) electrodes, intracranial EEG electrodes, penetrating intracortical electrode arrays, .such as Utah-type arrays or Michigan-type arrays, or other implantable electrodes connected to treatment or measurement devices.”).
Regarding claim 7, Kuzum teaches a method comprising chronically implanting the neurostimulation device of claim 5 (see claim 5 above) in the subject to target subcortical, cortical, spinal, cranial, or peripheral nerve structures, modulate neuronal activity, and provide a therapeutic effect for a neuropsychiatric disorder (Para [0040] “The electrodes may be used for electrophysiological research and clinical functional treatments, including deep brain stimulation (e.g., Parkinson's disease, essential tremor, obsessive compulsive disorder, dystonia, and epilepsy), and stimulation of muscles and peripheral nerves (e.g., chronic pain, gastroparesis, bowel incontinence, overactive bladder, urinary retention, and severe spasticity).”). 
Claims 8, 10-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzum in view of Picaud vet al. (US 2015/0343202 A1) herein after Picaud.
Regarding claim 8, Kuzum teaches a method of producing an electrode of an electronic device, the method comprising: providing a platinum-based electrode on a surface of a substrate (fig. 5: metal 510 (e.g. platinum as described in Para [0042]) is on substrate 650); and applying a protective layer comprising graphene on the electrode (Para [0072] “a graphene passivation layer 520 disposed on the top surface of the metal layer 510”), but does not explicitly teach the step of applying comprises transferring a monolayer of graphene onto the electrode via wet graphene transfer.
However, in a similar electrode fabrication method, Picaud discloses wherein the monolayer of graphene is transferred onto the electrode via wet graphene transfer (Para [0239] “For the wet transfer of graphene to sapphire, the copper/graphene films were covered with a poly(methyl 2-methylpropenoate) (PMMA) layer for transfer. This stack was placed on a FeCl.sub.3 solution (0.5M) to etch the copper”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Kuzum to use wet graphene transfer in the transfer of graphene onto the electrode as is disclosed by Picaud because doing so would protect the graphene layer during the etching removal of the substrate and subsequent transfer.
Regarding claim 10, Kuzum further teaches wherein at least an exposed outer surface of the platinum-based electrode is formed entirely of platinum or formed entirely of a platinum- iridium alloy (Para [0072] “In FIG. 5, a plurality of electrodes 500 are formed on a substrate 560. Each electrode 500 comprises a metal layer 510 and a graphene passivation layer 520 disposed on the top surface of the metal layer 510. An electrically insulating layer 530 encapsulates the electrodes 500 and exposes conductive contacts 540”: the exposed portion comprises the metal layer 510, which can be platinum, and the passivation layer).
Regarding claim 11, Kuzum further teaches wherein the protective layer comprises a monolayer of graphene (Para [0060] “the graphene passivation layer may comprise a single graphene monolayer covering the entire metal layer. Additional graphene layers may be present at the at least one conductive contact”).
Regarding claim 12, Kuzum further teaches wherein the protective layer consists of at least one monolayer of graphene (Para [0060] “the graphene passivation layer may comprise a single graphene monolayer covering the entire metal layer. Additional graphene layers may be present at the at least one conductive contact”).
Regarding claim 13, Kuzum further teaches wherein the electronic device is a neurostimulation device configured to induce therapeutic neuromodulation of neural circuitry in a subject (Para [0040] “The electrodes may be used for electrophysiological research and clinical functional treatments, including deep brain stimulation (e.g., Parkinson's disease, essential tremor, obsessive compulsive disorder, dystonia, and epilepsy), and stimulation of muscles and peripheral nerves (e.g., chronic pain, gastroparesis, bowel incontinence, overactive bladder, urinary retention, and severe spasticity).”).
Regarding claim 14, Kuzum further teaches producing the protective layer by: 
growing a monolayer of graphene on a second substrate (Para [0077] “graphene was grown on a copper foil using chemical vapor deposition (CVD)”); and
removing the monolayer of graphene from the second substrate (Para [0077] “the copper was etched away by selectively etching the copper, leaving the graphene layer attached to the PMMA/PDMA transfer layer”). 
Regarding claim 15, Kuzum further teaches wherein the monolayer of graphene is grown on the second substrate via low pressure chemical vapor deposition (Para [0077] “graphene was grown on a copper foil using chemical vapor deposition (CVD)”).
Regarding claim 16, Kuzum further teaches wherein the second substrate is removed from the monolayer of graphene via chemical etching (Para [0065] “After the copper is etched away, the graphite is transferred to the metal layer of the electrode and the transfer layer is peeled away”).
Regarding claim 18, Kuzum further teaches:
applying a transfer assist coating onto the monolayer of graphene prior to transfer thereof onto the electrode (Para [0065] “transfer layer comprising a layer of poly(methyl methacrylate) (PMMA) backed by poly(dimethyl siloxane) (PDMS) is used to remove the graphene layer from the copper substrate”);
transferring the monolayer of graphene with the transfer assist coating thereon onto the electrode (Para [0065] “After the copper is etched away, the graphite is transferred to the metal layer of the electrode”); and
removing the transfer assist coating (Para [0065] “the transfer layer is peeled away”).
Regarding claim 19, Kuzum teaches a method of producing an electrode for a neurostimulation device configured to induce therapeutic neuromodulation of neural circuitry in a subject (Para [0040] “The electrodes may be used for electrophysiological research and clinical functional treatments, including deep brain stimulation (e.g., Parkinson's disease, essential tremor, obsessive compulsive disorder, dystonia, and epilepsy), and stimulation of muscles and peripheral nerves (e.g., chronic pain, gastroparesis, bowel incontinence, overactive bladder, urinary retention, and severe spasticity).”), the method comprising: providing a platinum-based electrode on a substrate (fig. 5: metal 510 (e.g. platinum as described in Para [0042]) is on substrate 650); and applying a protective layer comprising a monolayer of graphene on the electrode (Para [0072] “a graphene passivation layer 520 disposed on the top surface of the metal layer 510”), but does not explicitly teach that the application of a protective layer comprising a monolayer of graphene on the electrode is done by transferring a monolayer of graphene onto the electrode via wet graphene transfer.
However, in a similar electrode fabrication method, Picaud discloses wherein the monolayer of graphene is transferred onto the electrode via wet graphene transfer (Para [0239] “For the wet transfer of graphene to sapphire, the copper/graphene films were covered with a poly(methyl 2-methylpropenoate) (PMMA) layer for transfer. This stack was placed on a FeCl.sub.3 solution (0.5M) to etch the copper”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Kuzum to use wet graphene transfer in the transfer of graphene onto the electrode as is disclosed by Picaud because doing so would protect the graphene layer during the etching removal of the substrate and subsequent transfer.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzum in view of Picaud, as applied to claim 8, and further in view of Ortmann et al. (US 2011/0106299 A1) herein after Ortmann.
Regarding claim 9, Kuzum in view of Picaud discloses the method of claim 8, but does not explicitly teach depositing an adhesion layer on the substrate and then depositing platinum on the adhesion layer such that the adhesion layer is located between the substrate and the platinum.
However, in a similar electrode fabrication method, Ortmann discloses depositing an adhesion layer on the substrate and then depositing platinum on the adhesion layer such that the adhesion layer is located between the substrate and the platinum (Ortmann et al. (US 2011/0106229 A1) Para [0028] “the micro-capillary 6 is maintained on the wire 4 by means of an adhesive 7. The electrodes 2 are also maintained at a preset angle with respect to the surface of the substrate 1 by the same adhesive. Epoxy resin, silicone or other materials which, following application, change from the liquid state into an amorphous or hard state, can be employed as the adhesive 7.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the providing step of Kuzum in view of Picaud by depositing an adhesion layer on the substrate and then depositing platinum on the adhesion layer such that the adhesion layer is located between the substrate and the platinum as disclosed by Ortmann because doing so would affix the electrode at a predefined location thereby providing a resolute structure.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzum in view of Ma vet al. (US 2016/0007874 A1) herein after Ma.
Regarding claim 8, Kuzum teaches a method of producing an electrode of an electronic device, the method comprising: providing a platinum-based electrode on a surface of a substrate (fig. 5: metal 510 (e.g. platinum as described in Para [0042]) is on substrate 650); and applying a protective layer comprising graphene on the electrode (Para [0072] “a graphene passivation layer 520 disposed on the top surface of the metal layer 510”), but does not explicitly teach the step of applying comprises transferring a monolayer of graphene onto the electrode via wet graphene transfer.
However, in a similar electrode fabrication method, Ma discloses wherein the monolayer of graphene (Para [0044] “The CLEAR devices, fabricated with graphene monolayers”) is transferred onto the electrode via wet graphene transfer (Para [0053] “Graphene was then transferred to the pre-patterned substrate using a wet transfer technique”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Kuzum to use wet graphene transfer in the transfer of graphene onto the electrode as is disclosed by Ma because doing so would protect the graphene layer during the etching removal of the substrate and subsequent transfer.
Regarding claim 19, Kuzum teaches a method of producing an electrode for a neurostimulation device configured to induce therapeutic neuromodulation of neural circuitry in a subject (Para [0040] “The electrodes may be used for electrophysiological research and clinical functional treatments, including deep brain stimulation (e.g., Parkinson's disease, essential tremor, obsessive compulsive disorder, dystonia, and epilepsy), and stimulation of muscles and peripheral nerves (e.g., chronic pain, gastroparesis, bowel incontinence, overactive bladder, urinary retention, and severe spasticity).”), the method comprising: providing a platinum-based electrode on a substrate (fig. 5: metal 510 (e.g. platinum as described in Para [0042]) is on substrate 650); and applying a protective layer comprising a monolayer of graphene on the electrode (Para [0072] “a graphene passivation layer 520 disposed on the top surface of the metal layer 510”), but does not explicitly teach that the application of a protective layer comprising a monolayer of graphene on the electrode is done by transferring a monolayer of graphene onto the electrode via wet graphene transfer.
However, in a similar electrode fabrication method, Ma discloses wherein the monolayer of graphene (Para [0044] “The CLEAR devices, fabricated with graphene monolayers”) is transferred onto the electrode via wet graphene transfer (Para [0053] “Graphene was then transferred to the pre-patterned substrate using a wet transfer technique”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Kuzum to use wet graphene transfer in the transfer of graphene onto the electrode as is disclosed by Ma because doing so would protect the graphene layer during the etching removal of the substrate and subsequent transfer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeffery (US 2017/0165470 A1) relates to electrodes that have fractal shapes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792